Supreme Court of Florida
                                   ____________

                                   No. SC15-761
                                   ____________

                                BRIAN M. CASEY,
                                    Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                 [October 29, 2015]

PER CURIAM.

      Brian M. Casey, an inmate in state custody, filed a pro se petition for writ of

mandamus with this Court.1 His petition in this case is the thirty-sixth

extraordinary writ petition or notice he has filed with this Court since 2011. We

denied Casey’s petition in this case and, in doing so, expressly retained jurisdiction

to pursue possible sanctions against him. Order at 1, Casey v. State, Case No.

SC15-761 (Fla. May 15, 2015) (order denying mandamus relief and directing




      1. We have jurisdiction. See art. V, § 3(b)(8), Fla. Const.
Casey to show cause why pro se filing restrictions should not be imposed); see also

Fla. R. App. P. 9.410(a) (Sanctions; Court’s Motion).

      Casey was convicted in the Circuit Court of the Twentieth Judicial Circuit,

in and for Lee County, Florida, of arson and second-degree murder. He was

sentenced in May 2012 to life in prison on both counts. Casey began filing with

this Court in 2011 while the criminal proceedings in the circuit court were still

ongoing. Since that time, Casey has filed thirty-five other extraordinary writ

petitions or notices.2 The vast majority of his filings have pertained to circuit court


       2. See Casey v. State, Case No. SC15-899 (Fla. July 21, 2015) (table)
(mandamus petition voluntarily dismissed); Casey v. State, 163 So. 3d 508 (Fla.
2015) (table) (mandamus petition dismissed as moot); Casey v. State, Case No.
SC14-115 (Fla. Apr. 7, 2014) (mandamus petition transferred to district court);
Casey v. Crews, Case No. SC14-243 (Fla. Mar. 12, 2014) (habeas petition
transferred to circuit court); Casey v. State, 139 So. 3d 296 (Fla. 2014) (table)
(mandamus petition dismissed); Casey v. Bailey, SC13-1307 (Fla. Feb. 17, 2014)
(mandamus petition transferred to circuit court); Casey v. State, 135 So. 3d 285
(Fla. 2014) (table) (mandamus petition voluntarily dismissed); Casey v. State, 139
So. 3d 296 (Fla. 2014) (table) (prohibition petition denied); Casey v. State, 135 So.
3d 285 (Fla. 2014) (table) (prohibition petition dismissed); Casey v. State, 145 So.
3d 822 (Fla. 2013) (table) (prohibition petition dismissed); Casey v. State, 130 So.
3d 691 (Fla. 2013) (table) (prohibition petition dismissed); Casey v. State, 130 So.
3d 1275 (Fla. 2013) (table) (prohibition petition voluntarily dismissed); Casey v.
State, 130 So. 3d 1275 (Fla. 2013) (table) (mandamus petition voluntarily
dismissed); Casey v. State, 130 So. 3d 1275 (Fla. 2013) (table) (mandamus petition
voluntarily dismissed); Casey v. State, 123 So. 3d 1146 (Fla. 2013) (table) (notice
dismissed for lack of jurisdiction); Casey v. State, 123 So. 3d 557 (Fla. 2013)
(table) (notice dismissed for lack of jurisdiction); Casey v. State, 120 So. 3d 559
(Fla. 2013) (table) (notice dismissed for lack of jurisdiction); Casey v. State, 120
So. 3d 559 (Fla. 2013) (table) (notice dismissed for lack of jurisdiction); Casey v.
State, 131 So. 3d 787 (Fla. 2013) (table) (mandamus petition voluntarily
dismissed); Casey v. State, 123 So. 3d 557 (Fla. 2013) (table) (mandamus petition

                                         -2-
case numbers 10-CF-17674, 10-CF-19724, 10-CF-19726, and 10-CF-19945, and

have either been frivolous, devoid of merit, or inappropriate for consideration by

this Court. We have never granted Casey the relief sought by him in any of his

filings.

       Casey’s mandamus petition in this case is no exception. In it, Casey

challenged the Second District’s denial of his ineffective assistance of appellate

counsel petition and its imposition of pro se filing sanctions. The petition did not

even come remotely close to satisfying the basic requirements for the issuance of a

writ of mandamus. See Huffman v. State, 813 So. 2d 10, 11 (Fla. 2000) (“In order

to be entitled to a writ of mandamus the petitioner must have a clear legal right to


dismissed for lack of jurisdiction); Casey v. Crews, 115 So. 3d 999 (Fla. 2013)
(table) (mandamus petition denied); Casey v. State, 129 So. 3d 1067 (Fla. 2013)
(table) (mandamus petition dismissed as unauthorized); Casey v. Crews, 116 So.
3d 1260 (Fla. 2013) (table) (habeas petition denied in part and dismissed in part);
Casey v. State, 115 So. 3d 999 (Fla. 2013) (table) (mandamus petition dismissed);
Casey v. Crews, 116 So. 3d 1260 (Fla. 2013) (habeas petition dismissed as
unauthorized); Casey v. Crews, 120 So. 3d 559 (Fla. 2013) (table) (habeas petition
dismissed as unauthorized); Casey v. Crews, 116 So. 3d 381 (Fla. 2013) (table)
(habeas petition dismissed as unauthorized); Casey v. State, Case No. SC12-845
(Fla. Oct. 15, 2012) (prohibition petition transferred to circuit court); Casey v.
Green, Case No. SC12-861 (Fla. Oct. 8, 2012) (mandamus petition transferred to
circuit court); Casey v. State, 104 So. 3d 1082 (Fla. 2012) (table) (prohibition
petition dismissed as unauthorized); Casey v. State, Case No. SC12-837 (Fla. Sept.
27, 2012) (prohibition petition transferred to district court); Casey v. State, Case
No. SC12-835 (Fla. Sept. 27, 2012) (habeas petition transferred to district court);
Casey v. State, Case No. SC12-809 (Fla. May 22, 2012) (prohibition petition
transferred to district court); Casey v. State, 77 So. 3d 646 (Fla. 2011) (table)
(prohibition petition dismissed for lack of jurisdiction); Casey v. State, 77 So. 3d
646 (Fla. 2011) (table) (prohibition petition dismissed as unauthorized).

                                        -3-
the requested relief, the respondent must have an indisputable legal duty to perform

the requested action, and the petitioner must have no other adequate remedy

available.”). We denied the petition and, in accordance with State v. Spencer, 751
So. 2d 47 (Fla. 1999), directed Casey to show cause why he should not be barred

from filing any future pro se requests for relief. More than a month after the date

his response was due, Casey filed a response to the order to show cause, which we

struck as untimely.

      This Court has exercised its inherent authority to sanction litigants who

abuse the judicial process and burden its limited resources with repeated requests

for relief that are either frivolous or devoid of merit. E.g., Hastings v. State, 79 So.
3d 739, 742 (Fla. 2011); Johnson v. Rundle, 59 So. 3d 1080, 1081 (Fla. 2011).

Through his persistent filing of frivolous or meritless requests for relief, Casey has

abused the judicial process and burdened this Court’s limited judicial resources.3

His filings clearly indicate that he lacks any understanding of the appellate process

and that he is unwilling to gain an understanding of it. Casey did not timely

respond to the order to show cause and, in so doing, has failed to offer any




       3. The United States Supreme Court has stated that “[e]very paper filed with
the Clerk of this Court, no matter how repetitious or frivolous, requires some
portion of the institution’s limited resources. A part of the Court’s responsibility is
to see that these resources are allocated in a way that promotes the interests of
justice.” In re McDonald, 489 U.S. 180, 184 (1989).


                                         -4-
justification for his use or to express regret for his repeated misuse of this Court’s

resources. We are therefore convinced that if not restrained, Casey will continue to

abuse the judicial process and burden this Court with frivolous and meritless

filings pertaining to circuit court case numbers 10-CF-17674, 10-CF-19724, 10-

CF-19726, and 10-CF-19945.

      Accordingly, the Clerk of this Court is hereby directed to reject any future

pleadings or other requests for relief submitted by Brian M. Casey that pertain to

case numbers 10-CF-17674, 10-CF-19724, 10-CF-19726, and 10-CF-19945, unless

such filings are signed by a member in good standing of The Florida Bar. Under

the sanction herein imposed, Casey may only petition the Court about his

convictions or sentences in case numbers 10-CF-17674, 10-CF-19724, 10-CF-

19726, and 10-CF-19945 through the assistance of counsel whenever such counsel

determines that the proceeding may have merit and can be filed in good faith.

      Additionally, we find that the petition filed by Brian M. Casey in this case is

a frivolous proceeding brought before this Court by a state prisoner. See §

944.279(1), Fla. Stat. (2014). Consistent with section 944.279(1), Florida Statutes,

we direct the Clerk of this Court to forward a certified copy of this opinion to the

Florida Department of Corrections’ institution or facility where Casey is

incarcerated. See Steele v. State, 14 So. 3d 221, 224 (Fla. 2009).

      It is so ordered.


                                         -5-
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – Mandamus

Brian M. Casey, pro se, Indiantown, Florida,

      for Petitioner

No appearance for Respondent




                                       -6-